64 F.3d 662
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Elliot James BROWN, Plaintiff-Appellant,v.Paul J. PIPER, M.D.; Henry Grayson; N'Dubisi Izima; JeromeWisneski; Timothy Barth; Eric P. Jaconson; Kenneth McGinnis;Stan Washington; Joan Harring; John Jabe; Mary White;Russell Cole; Mark Proseus, Defendants-Appellees.
No. 95-1069.
United States Court of Appeals, Sixth Circuit.
Aug. 9, 1995.

Before:  KEITH, RYAN and BATCHELDER, Circuit Judges.

ORDER

1
Elliot James Brown appeals a district court order taxing costs against him.  The case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination, this panel unanimously agrees that oral argument is not needed.  Fed. R. App.  P. 34(a).


2
Brown sued numerous Michigan correctional officials and other personnel, alleging that the defendants did not provide him with adequate medical care in violation of his Eighth and Fourteenth Amendment rights and converted his personal property without due process of law.  The district court concluded that Brown's alleged due process violation failed to state a claim and that the defendants were entitled to judgment on Brown's Eighth and Fourteenth Amendment medical claim.  Brown appealed the district court's judgment to this court, but the appeal was dismissed when the court denied Brown in forma pauperis status and he did not pay the filing fee.


3
During pendency of that appeal, the defendants filed a motion to tax costs against Brown in the district court.  The magistrate judge issued a report recommending that the motion be granted and costs taxed against Brown in the amount of $111.50.  Brown did not file objections to the magistrate judge's report and recommendation.  The district court adopted the magistrate judge's report, granted the defendants' motion, and taxed costs against Brown in the amount of $111.50.  Brown has filed a timely appeal.


4
We conclude that Brown has waived any challenge to the district court's imposition of costs.  Brown did not object to the magistrate judge's report recommending the imposition of costs and has, consequently, waived his right to challenge this issue on appeal.  See Thomas v. Arn, 474 U.S. 140, 155 (1985).  Further, he does not challenge the district court's action taxing costs in his brief on appeal.  Rather, his brief is devoted to challenging the district court's prior decision on the merits; such decision is not under review in this appeal.  As Brown does not challenge the imposition of costs, any such challenge is considered abandoned on appeal.  Boyd v. Ford Motor Co., 948 F.2d 283, 284 (6th Cir. 1991), cert. denied, 503 U.S. 939 (1992).


5
Accordingly, we affirm the district court's judgment.  Rule 9(b)(3), Rules of the Sixth Circuit.